357 S.W.3d 283 (2012)
Adrian L. WASHINGTON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73248.
Missouri Court of Appeals, Western District.
January 24, 2012.
Ruth Sanders, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Division Three: KAREN KING MITCHELL, P.J., JAMES M. SMART, JR., and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Adrian Washington appeals the Jackson County Circuit Court's denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Washington alleges that his trial counsel provided ineffective assistance of counsel when he failed to investigate and call Toni Hall as a defense witness at trial to impeach the credibility of a witness who identified him as the shooter in a murder. We affirm. Rule 84.16(b).